Exhibit 10.1

PLACING agreement

Pricing Terms and Closing Arrangements

 

Seller:

GENPHARM INTERNATIONAL INC.

 

Issuer (ticker):

 

GENMAB A/S (GEN DC)

 

 

 

 

 

 

Ordinary Shares of Issuer (the "Shares"):

2,500,000

 

Backstop Price:

 

305 DKK

 

The Seller appoints Goldman Sachs International ("Goldman Sachs") to act as the
Seller’s agent and Goldman Sachs agrees to procure purchasers of the Shares on
behalf of the Seller or purchase the Shares itself subject to the terms and
conditions set forth in this Agreement.

No later than 5.00pm (London time) on 28 January 2008, Goldman Sachs shall give
notice to the Seller (the “Pricing Notice”) of its good faith determination
based on indications of interest received from potential purchasers of the price
per Share at which all of the Shares can be re-sold (the “Clearing Price”). The
price payable to the Seller (the “Aggregate Purchase Price”) shall equal the
number of Shares multiplied by the aggregate of: (A) the Backstop Price; and (B)
75% of the amount, if any, by which the Clearing Price exceeds DKK 305.61.  The
Aggregate Purchase Price shall be payable in United States dollars using the
DKK/USD mid-point exchange rate published on the World Currency Page on
Bloomberg at 8.00am (London time)  on the 29th of January 2008.

Closing will take place at 7.00am (London time) on the third Copenhagen Stock
Exchange trading day following the date on which Goldman Sachs delivers the
Pricing Notice (the “Closing Time”) by the Seller’s delivery of the Shares to
Goldman Sachs as agent for the purchasers or as principal, as the case may be,
against payment of the Aggregate Purchase Price payable by the Seller.

The Aggregate Purchase Price does not include, and the Seller is responsible for
and shall pay, all transfer taxes, stamp taxes and other duties legally owed by
the Seller upon the sale and delivery of the Shares. The Seller shall promptly
pay or transfer to Goldman Sachs all dividends, distributions or other rights
declared or distributed in respect of the Shares for which a record date occurs
on or after the date of this Agreement.

The Seller acknowledges and agrees that for purposes of client categorization
under the Markets in Financial Instruments Directive the Seller is qualified as
“professional client”.

 

The Seller confirms that the Shares are admitted to trading on a Regulated
Market or Multilateral Trading Facility (“MTF”) and that it hereby provides
express consent to Goldman Sachs to executing an order outside a Regulated
Market or MTF.

The Seller acknowledges receipt of the document entitled “General Statement of
Distribution Principles” and confirms that it will not claim or allege that
Goldman Sachs is liable for the Backstop Price or the Clearing Price being set
at a level that is too high or too low or for any sales of the Shares by
investors to which such Shares are allocated.

Closing Conditions, Representations and Warranties and Indemnity and Lock Up

 

The parties’ obligations under this Agreement are subject to the conditions
specified in Annex I. The parties make the representations and warranties in
Annex II.

Notices, Confidentiality, Rights of Third Parties, Governing Law and
Counterparts

No statement, notice or waiver under, or amendment to, this Agreement shall be
valid unless it is in writing and, in the case of amendments, executed by each
party. Notices shall be delivered by facsimile as indicated below. Except to the
extent required by applicable law or regulation, this Agreement and the
transactions contemplated by it may not be disclosed to any third party or
otherwise publicly referred to by either party prior to the Closing Time without
the prior written consent of the other party.

This Agreement shall be binding upon, and inure solely to the benefit of,
Goldman Sachs and the Seller and their respective successors and permitted
assigns.

This Agreement shall be governed by and construed in accordance with English
law, and the parties agree that the courts of England are the most appropriate
and convenient courts to hear any dispute under or arising out of this Agreement
and, accordingly, submit to the exclusive jurisdiction of such courts. This
Agreement may be executed by any one or more of the parties hereto in any number
of counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

GOLDMAN SACHS INTERNATIONAL

 

GENPHARM INTERNATIONAL INC.

 

 

 

 

 

By:

/s/ Alexandre Harfouche

 

By:

/s/ Christian S. Schade

 

Name: Alexandre Harfouche

 

 

Name: Christian S. Schade

 

Title: Executive Director

 

 

Title: Chief Financial Officer

 

Date: January 28, 2008

 

 

Date: January 28, 2008

 

Facsimile for Notices: +44 20 7774 1550

 

 

Facsimile for Notices:

 

Attn: Equity Capital Markets

 

 

Attn:

 

 

2

--------------------------------------------------------------------------------


 

Annex I

 

Conditions

The obligations of Goldman Sachs under this Agreement are subject to the
conditions set forth below. Goldman Sachs may waive, in its sole discretion, any
of these conditions by written notice to the Seller.

 

Accuracy of Seller’s representations and warranties.  Each of the
representations and warranties of Seller in this Agreement shall have been
correct when given or made and shall remain correct in all material respects as
if given and made at the Closing Time.

 

No force majeure.  None of the following events shall have occurred since the
date of this Agreement: (A) a suspension or material limitation in trading of
the Issuer’s securities or securities generally on the Copenhagen Stock
Exchange; (B) a general moratorium on commercial banking activities declared by
the relevant authorities in the United Kingdom or Denmark (the “Relevant
Countries”) or a material disruption in commercial banking or securities
settlement or clearance services in any of the Relevant Countries; (C) the
outbreak or escalation of hostilities or another emergency or crisis involving
any of the Relevant Countries or the declaration by any of the Relevant
Countries of a national emergency or war; or (D) the occurrence of any other
calamity or crisis or any change in financial, political or economic conditions
or currency exchange rates or controls in any of the Relevant Countries or
elsewhere, if the effect of any such event specified in (C) or (D) in the
judgment of Goldman Sachs makes it impracticable or inadvisable to proceed with
the transactions contemplated by this Agreement.

 

In the event that Seller shall not have delivered the Shares at the Closing Time
as required by this Agreement, or any of the above conditions shall not have
been satisfied (or waived in writing), by or at the Closing Time, Goldman Sachs
may in its sole discretion elect to terminate this Agreement  in which case the
Agreement shall cease to have effect, except for the liability of the Seller
arising before or in relation to such termination and as otherwise provided
herein, provided that, if the Seller delivers less than all of the Shares by or
at the Closing Time, Goldman Sachs shall also have the option to effect the
purchase of any number of such Shares as are delivered at the agreed purchase
price per share, but such partial purchase shall not relieve the Seller from
liability for its default with respect to the Shares not purchased.

 

The obligations of the Seller under this Agreement are subject to the conditions
set forth below. The Seller may waive, in its sole discretion, any of these
conditions by written notice to Goldman Sachs.

 

Accuracy of Goldman Sachs’ representations and warranties.  Each of the
representations and warranties of Goldman Sachs in this Agreement shall have
been correct when given or made and shall remain correct in all material
respects as if given and made at the Closing Time.

 

No force majeure.  None of the following events shall have occurred since the
date of this Agreement: (A) a suspension or material limitation in trading of
the Issuer’s securities or securities generally on the Copenhagen Stock
Exchange; (B) a general moratorium on commercial banking activities declared by
the relevant authorities in the United Kingdom or Denmark (the “Relevant
Countries”) or a material disruption in commercial banking or securities
settlement or clearance services in any of the Relevant Countries; (C) the
outbreak or escalation of hostilities or another emergency or crisis involving
any of the Relevant Countries or the declaration by any of the Relevant
Countries of a national emergency or war; or (D) the occurrence of any other
calamity or crisis or any change in financial, political or economic conditions
or currency exchange rates or controls in any of the Relevant Countries or
elsewhere, if the effect of any such event specified in (C) or (D) in the
judgment of the Seller makes it impracticable or inadvisable to proceed with the
transactions contemplated by this Agreement.

 

Lock Up

 

During the period ending 90 days after the date of this Agreement neither Seller
nor any of its affiliates will, or will cause any other person to, offer, sell,
contract to sell, grant any option to purchase or otherwise dispose of, directly
or indirectly, any Shares or depositary receipts representing Shares or any
other securities of the Issuer which are substantially similar to Shares or any
securities convertible into, exchangeable for or representing the right to
receive any of the foregoing securities or enter into any options or
derivatives, cash settled or otherwise, or other transactions relating to the
foregoing or having similar economic effect.

 

 

3

--------------------------------------------------------------------------------


 

Annex II

 

Representations & Warranties

 

The Seller represents and warrants to, and agrees with, Goldman Sachs that:

This is a valid and binding agreement. This Agreement has been duly authorised,
executed and delivered by the Seller and constitutes a valid and legally binding
agreement of the Seller.

 

Seller has all necessary approvals to sell the Shares. All corporate consents,
approvals, and other authorisations, necessary for the execution, delivery and
performance by the Seller of this Agreement and the transactions contemplated
hereby have been obtained or made and are in full force and effect.

 

Seller will transfer good and valid title to the Shares. The Seller has good and
valid title to the Shares free and clear of liens, encumbrances, equities or
claims; and upon delivery of the Shares to Goldman Sachs against payment
pursuant to this Agreement, good and valid title to the Shares, free and clear
of liens, encumbrances, equities or claims, will pass to Goldman Sachs.

 

The Seller is not violating insider trading or market abuse laws. The Seller
does not possess any non-public information concerning the Issuer that is
material or price-sensitive, and the sale of the Shares hereunder will not
constitute a violation by the Seller of applicable law prohibiting "insider
dealing" in securities or “market abuse”.

 

No registration in the United States is required.  No registration of the Shares
is required under the Securities Act for the transactions contemplated hereby.
None of the Issuer, the Seller, any of Seller’s affiliates, any person acting on
Seller’s behalf or to the Seller’s knowledge any other person has engaged or
will engage in “directed selling efforts” or any form of “general solicitation”
or “general advertising” (as those terms are defined in Regulation S and
Regulation D under the Securities Act) with respect to the Shares or has made or
will make offers or sales of any security, or has solicited or will solicit
offers to buy any security, or has taken or will take any other action, under
circumstances that would require the registration under the Securities Act of
the sales of the Shares contemplated by this Agreement.

 

The Seller undertakes to immediately notify Goldman Sachs in writing if any of
its representations or warranties was not correct when made or ceases to be
correct prior to the Closing Time.

 

Goldman Sachs represents and warrants to, and agrees with, the Seller that:

This is a valid and binding agreement. This Agreement has been duly authorised,
executed and delivered by Goldman Sachs and constitutes a valid and legally
binding agreement of Goldman Sachs.

 

Compliance with laws.  Goldman Sachs will execute the transaction contemplated
by this Agreement outside the United States and in compliance with applicable
laws in all material respects.

 

Goldman Sachs undertakes to immediately notify the Seller in writing if any of
its representations or warranties was not correct when made or ceases to be
correct prior to the Closing Time.

 

 

4

--------------------------------------------------------------------------------